DETAILED ACTION
Acknowledgements
Claims 1-18 are pending.
Claims 1-18 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claims 1-9 are directed to a method, claims 10-18 are directed to a system comprising non-transitory processor-readable storage medium and a processor. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite creating and storing an anonymous identifier based on identifying information for a study, which is an abstract idea. Specifically, the claims recite “for each of a plurality of DICOM (digital imaging and communications in medicine) studies, obtaining . . . a plurality of common identifying fields present in the DICOM study,” “obtaining . . . an organizational secret key,” combining . . . the plurality of common identifying fields with an organizational secret key,” generating . . .a cryptographic hash using the combined common identifying fields and the organizational secret key,” and sending, by the at least one processor, the cryptographic hash to [an entity]”, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims describe a process of obtaining identifying fields of a study and a key, performing operations on the fields to generate an identifier, and sending the identifier to another entity, which is involves managing personal behavior or relationships or interactions between people because it protects the identity of the patients involved in the study while allowing the other entity to keep track of and correlate studies. Further, generating a cryptographic hash only involves performing mathematical calculations, which is grouped within the “mathematical concepts” grouping of abstract ideas. A claim that combines one abstract idea with another remains abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract") Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as using a processor-based system comprising at least one nontransitory processor-readable storage medium and at least one processor, and a remote service to perform the steps merely uses a computer as a tool to perform an abstract idea and. Specifically, these additional elements perform the steps or functions of “for each of a plurality of DICOM (digital imaging and communications in medicine) studies, obtaining . . . a plurality of common identifying fields present in the DICOM study,” “obtaining . . . an organizational secret key,” combining . . . the plurality of common identifying fields with an organizational secret key,” generating . . .a cryptographic hash using the combined common identifying fields and the organizational secret key,” and sending, by the at least one processor, the cryptographic hash to [an entity].” The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a processor-based system comprising at least one nontransitory processor-readable storage medium and at least one processor, and a remote service to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of creating an anonymous identifier based on identifying information for a study. As discussed above, taking the claim elements separately, the processor-based system comprising at least one nontransitory processor-readable storage medium and at least one processor, and remote service perform the steps or functions of “for each of a plurality of DICOM (digital imaging and communications in medicine) studies, obtaining . . . a plurality of common identifying fields present in the DICOM study,” “obtaining . . . an organizational secret key,” combining . . . the plurality of common identifying fields with an organizational secret key,” generating . . .a cryptographic hash using the combined common identifying fields and the organizational secret key,” and sending, by the at least one processor, the cryptographic hash to [an entity].” These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of creating and storing an anonymous identifier based on identifying information for a study. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
           Dependent claims 2-9 and 11-18 further describe the abstract idea of creating and storing an anonymous identifier based on identifying information for a study further describe the abstract idea of creating and storing an anonymous identifier based on identifying information for a study. Specifically, claims 2-3, 9, 11-12, and 18 further describe obtaining the identifying fields, claims 4 and 13 describe the key, claims 5 and 14 describe the hash, claim 6 and 15 further describe storing the hash, claims 7 and 16 describe repeating the process of the independent claims with different identifying fields, and claims 8 and 17 describe updating the information. These are steps involved in carrying out the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 10-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over El Emam (US 2015/0288665) (“El Emam”) in view of Landi, et al. (US 2005/0165623) (“Landi”).
Regarding claims 1 and 10, El Emam discloses a processor-based system comprising at least one nontransitory processor-readable storage medium that stores at least one of processor-executable instructions or data and at least one processor communicably coupled to the at least one nontransitory processor readable storage medium, in operation the at least one processor performing a method of operating the processor-based system associated with an organization, the method comprising:
for each of a plurality of records, obtaining, by at least one processor, a plurality of common identifying fields present in the record (El Emam ¶¶ 73-74, 76, 126);
obtaining, by the at least one processor, an organizational key (El Emam ¶¶ 74-76, 118, 125);
combining, by the at least one processor, the plurality of common identifying fields with an organizational key (El Emam ¶¶ 76, 118, 126);
generating, by the at least one processor, a cryptographic hash using the combined common identifying fields and the organizational key (El Emam ¶¶ 69, 90-91);
sending, by the at least one processor, the cryptographic hash to a remote service (El Emam ¶¶ 79, 91).
El Emam does not specifically disclose that the records are DICOM (digital imaging and communications in medicine) studies or that the key is a secret key.
Landi discloses encrypting information from DICOM (digital imaging and communications in medicine) studies using a secret key (Landi ¶¶ 42-47, 77-78).
Therefore, it would have been obvious to one of ordinary skill at the effective filing date of the application to modify the method of El Emam to include encrypting information from DICOM (digital imaging and communications in medicine) studies using a secret key, as disclosed in Landi, in order to provide greater security when de-identifying patient records while allowing them to be re-identified later (Landi ¶¶ 6-9, 36).
Regarding claims 2 and 11, El Emam discloses that obtaining a plurality of common identifying fields comprises obtaining a plurality of common identifying fields selected by the organization (El Emam ¶¶ 65, 68, 73-74, 76, 126).
Regarding claims 3 and 12, El Emam discloses that obtaining a plurality of common identifying fields comprises obtaining a plurality of default common identifying fields, the default common identifying fields indicative of a patient identifier and other information (El Emam ¶¶ 65, 68, 73-74, 76, 126).
El Emam does not specifically disclose that the default common identifying fields are indicative of a name of the organization. However, this describes what the content of the fields represents, and this particular characteristic of the fields is not processed or used to carry out any functionality that relies in this characteristic. Therefore, the description of the particular types of data that the default common identifying fields are indicative of is nonfunctional descriptive material. Nonfunctional descriptive material does not serve to differentiate the claims from the prior art. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Regarding claims 4 and 13, El Emam discloses that obtaining an organizational secret key comprises obtaining a key that is unique to the organization (El Emam ¶¶ 75-76, 118, 125).
Regarding claims 5 and 14, El Emam discloses that generating a cryptographic hash provides a unique identifier that is common to all related studies (El Emam ¶¶ 69, 90-91).
Regarding claims 9 and 18, El Emam discloses from time-to-time, sending, by the at least one processor associated with the organization, a querying to the remote server to obtain the common identifying fields for the organization (El Emam ¶¶ 74).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over El Emam in view of Landi as applied to claims 1 and 10 above, and further in view of Casse (US 2015/0302223).
Regarding claims 7 and 16, El Emam discloses:
for each of a plurality of records for which cryptographic keys have been previously generated, 
obtaining, by the at least one processor, a plurality of common identifying fields present in the record, (El Emam ¶¶ 73-74, 76, 126);
obtaining, by the at least one processor, an organizational key (El Emam ¶¶ 74-76, 118, 125);
combining, by the at least one processor, the plurality of common identifying fields with an organizational key (El Emam ¶¶ 76, 118, 126);
generating, by the at least one processor, a cryptographic hash using the combined plurality of common identifying fields and the organizational key (El Emam ¶¶ 69, 90-91);
sending, by the at least one processor, the cryptographic hash to the remote service (El Emam ¶¶ 79, 91).
El Emam further discloses generating a cryptographic key (El Emam ¶¶ 74-76, 118, 125)
El Emam does not specifically disclose that the records are DICOM (digital imaging and communications in medicine) studies or that the key is a secret key. El Emam also does not specifically disclose the use of a different plurality of common identifying fields, at least one of the common identifying fields the different plurality of common identifying fields different from at least one of the common identifying fields previously used to generate a key for the DICOM study.
Landi discloses encrypting information from DICOM (digital imaging and communications in medicine) studies using a secret key (Landi ¶¶ 42-47, 77-78).
Therefore, it would have been obvious to one of ordinary skill at the effective filing date of the application to modify the method of El Emam to include encrypting information from DICOM (digital imaging and communications in medicine) studies using a secret key, as disclosed in Landi, in order to provide greater security when de-identifying patient records while allowing them to be re-identified later (Landi ¶¶ 6-9, 36).
El Emam in view of Landi does not specifically disclose the use of a different plurality of common identifying fields, at least one of the common identifying fields the different plurality of common identifying fields different from at least one of the common identifying fields previously used to generate a key for the record.
Casse discloses the use of a different plurality of common identifying fields, at least one of the common identifying fields the different plurality of common identifying fields different from at least one of the common identifying fields previously used to generate a key for the record (Casse ¶¶ 80, 81, 83).
Therefore, it would have been obvious to one of ordinary skill at the effective filing date of the application to modify the method of El Emam in view of Landi to include the use of a different plurality of common identifying fields, at least one of the common identifying fields the different plurality of common identifying fields different from at least one of the common identifying fields previously used to generate a key for the record, as disclosed in Casse, in order to allow different parts of the data to be accessed by different people (Casse ¶¶ 14-17, 83).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A. Nilforoush whose telephone number is (571)270-5298. The examiner can normally be reached Monday-Friday 12pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685